Per Curiam.

The court are of opinion the defendant’s attorney was in default. He ought to have seen that the proceedings '"in the suit on the bail bond [“69] were regular. He should have called after the default and tendered costs. We do not say that the not disclosing the entry of the default in the suit against the bail amounts to a surprise, but it would have been rather more candid to have mentioned that circumstance. Let the judgment on the bail bond stand as security, and the costs on that remain also. The default and subsequent proceedings in the original suit to be set aside on payment of the costs of entering the judgment, under the statute, and executing the writ of inquiry. The defendant to plead instanter to the declaration filed, take short notice of trial, and pay the costs of this application.
Livingston, J.
I think the costs on the bail bond ought to be paid.
Motion as to original suit. setting aside default ana proceedings on
Granted,